NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                               Submitted October 18, 2011*
                                Decided August 13, 2012

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            MICHAEL S. KANNE Circuit Judge

No. 10‐3224

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Southern District of
                                                   Illinois.
       v.
                                                   No. 3:08‐cr‐30023‐DRH ‐PMF‐1
ANTHONY D. WOMACK,
    Defendant‐Appellant.                           David R. Herndon,
                                                   Chief Judge.

                                        O R D E R

       Anthony Womack was convicted in the district court of having distributed over
five grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B).  After
Mr. Womack’s conviction, but before he was sentenced, Congress enacted and the
President signed the Fair Sentencing Act of 2010 (the “Act”), which reduced the


       *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. 
See Fed. R. App. P. 34(a)(2)(C).
No. 10‐3224                                                                       Page 2

sentencing disparity between cocaine base and powder cocaine offenses.  Pub. L. No.
111‐220 (2010).  At his sentencing, Mr. Womack sought to have the district court apply
the Act’s provisions rather than impose a harsher pre‐Act sentence.  The district court
declined, concluding that Congress had not intended the Act to apply retroactively.  It
then sentenced Mr. Womack to 360 months’ imprisonment.

        Mr. Womack appealed, again contending that the Act, which went into effect on
August 3, 2010, should have applied to his September 22, 2010, sentencing.  We held our
decision in abeyance until the Supreme Court could decide Dorsey v. United States, 132
S. Ct. 2321 (2012), which presented substantially the same issue about the Act’s
applicability to offenses committed before August 3, 2010.  The Supreme Court held
that “the Act’s more lenient penalty provisions apply to offenders who committed a
crack cocaine crime before August 3, 2010, but were not sentenced until after August 3.” 
Id. at 2326.

       In light of Dorsey, we vacate the judgment of the district court and remand the
case in order to permit the district court to sentence Mr. Womack in accordance with the
decision of the Supreme Court.

                                    VACATED and REMANDED for RESENTENCING